 Case 2:21-cv-02128-PKH Document 7           Filed 08/20/21 Page 1 of 1 PageID #: 62




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

RICK DEAN SHARRAH                                                           PETITIONER

        v.                           No. 2:21-CV-2128

SHERIFF RON BROWN                                                           DEFENDANT

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, Plaintiff’s case is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 20th day of August, 2021.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
